Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a lingual repositioning device, classified in A61F 5/566.
II. Claims 17-20, drawn to a mandibular lingual repositioning system, classified in A61B 5/4836.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter and the inventions require a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require a sensor and further does not require a remote controller station.  The subcombination has separate utility such as being able to have closed-loop stimulation with external processing for a more compact design.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
During a telephone conversation with Susan Oiler on 8/4/2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the one or more sensors" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bashyam (U.S. Pub. 2014/0135868).
Regarding claim 1, Bashyam discloses a lingual repositioning device comprising: a mandibular piece (e.g. 607) having a teeth covering having a left molar portion and/or a right molar portion and a first housing proximate at least one of the left molar portion or the right molar portion (e.g. 6A-6D); wherein the first housing includes a stimulator protrusion extending therefrom at a position to extend toward a tongue of a user and to contact a lingual muscle of the tongue (e.g. 603); wherein the stimulator protrusion encloses a stimulator (e.g. 603), and the first housing (e.g. 602) encloses a power source (e.g. 913) electrically connected to an on-board circuit board (e.g. 901) and electrically connected to an electrode of the stimulator (e.g. see Fig. 9).
Regarding claim 2, Bashyam further discloses wherein the power source is a rechargeable battery and the first housing has a charging member (e.g. 905; ¶69) in an exterior surface thereof that is in electrical communication with the rechargeable battery (e.g. 913; ¶69).
Regarding claim 3, Bashyam further discloses wherein the on-board circuit board (e.g. see Fig. 9) includes a receiver (e.g. 903), a transmitter (e.g. 903), and a microprocessor (e.g. 901) having instructions to activate the stimulator.
Regarding claim 4, Bashyam further discloses wherein the stimulator protrusion encloses one or more sensors in communication with the microprocessor of the on-board circuit board (e.g. ¶76).
Regarding claim 5, Bashyam further discloses wherein the one or more sensors are selected from the group consisting of a pulse oxygen sensor, a vibration and airflow sensor, a pH sensor, a doppler ultrasound sensor, an M-Mode ultrasound sensor, a 2D ultrasound sensor, 3D ultrasound sensor, a pressure plate sensor for measuring bruxism, a pulse transit time sensor, non-invasive ventilation systolic/diastolic blood pressure sensor, a carotid doppler (trans-oral) sensor, and a cardiac trans-oral echocardiography sensor (e.g. 909, 910, 911, 912; ¶¶67-69).
Regarding claim 7, Bashyam further discloses wherein the on-board circuit board receives data from the one or more sensors and activates the stimulator in the first housing as needed based on the data to open an airway of a user (e.g. ¶67).
Regarding claim 8, Bashyam further discloses a second housing proximate the other of the left molar portion or the right molar portion (e.g. 610L, 610R); wherein the second housing has a stimulator protrusion extending therefrom at a position to extend toward a tongue of a user and to contact a lingual muscle of the tongue; wherein the stimulator protrusion encloses a stimulator, and the second housing encloses a power source electrically connected to an on-board circuit board and electrically connected to an electrode of the stimulator (e.g. see Fig. 6C).
Regarding claim 9, Bashyam further discloses wherein the stimulator protrusion of the second housing encloses a first sensor and/or a second sensor in communication with the microprocessor of the on-board circuit board (see Figs. 6c and 9).
Regarding claim 10, Bashyam further discloses wherein the first sensor and/or the second sensor of the second housing are selected from the group consisting of a pulse oxygen sensor, a vibration and airflow sensor, a pH sensor, a doppler ultrasound sensor, an M-Mode ultrasound sensor, a 2D ultrasound sensor, 3D ultrasound sensor, a pressure plate sensor for measuring bruxism, a pulse transit time sensor, non-invasive ventilation systolic/diastolic blood pressure sensor, a carotid doppler (trans-oral) sensor, or a cardiac trans-oral echocardiography sensor (e.g. 909, 910, 911, 912; ¶¶67-69).
Regarding claim 12, Bashyam further discloses wherein the on-board circuit board of the second housing includes a receiver, a transmitter, and a microprocessor having instructions to activate the stimulator in the second housing (e.g. see Fig. 9).
Regarding claim 13, Bashyam further discloses wherein the on-board circuit board of the second housing receives data from the first sensor and/or the second sensor and activates the stimulator in the second housing as needed based on the data from the first sensor and/or the second sensor to open an airway of a user (e.g. ¶¶67-69).
Regarding claim 14, Bashyam further discloses wherein the first housing is removable attachable to the teeth covering (e.g. see Figs. 6C-6D).
Regarding claim 15, Bashyam further discloses wherein the teeth covering is a bite and mold disposable plastic teeth covering (e.g. 607).
Regarding claim 16, Bashyam further discloses wherein the first housing is slidably received on the teeth covering, or has a snap fit to the teeth covering (e.g. see Fig. 6C).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashyam as applied to claims 1-5, 7-10 and 12-16 above, and further in view of Radmand (U.S. Pub. 2017/0290699).
Regarding claims 6 and 11, Bashyam discloses the claimed invention except for the two separate sensors on each separate housing are a pulse oximetery sensor and a vibration/airflow sensor.  However, Radmand teaches that it is known to use both pulse oximetry sensor and an airflow sensor as set forth in paragraphs 10, 20 and 35 to provide enhanced stimulation to open the user’s airway when decreased oxygen is sensed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Bashyam, with both a oximetry sensor and airflow sensor as taught by Radmand, since such a modification would provide the predictable results of providing enhanced stimulation to open the user’s airway when decreased oxygen is sensed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REX R HOLMES/           Primary Examiner, Art Unit 3792